DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/512462, filed on 7/16/2019, which claims priority from JP 2018-152480, filed on 8/13/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light receiving unit,” “a peak detection unit,” “a profile generation unit” in claim 11; “an input setting unit” in claim 14; “a parameter acquisition unit” in claim 15; “a measurement processing unit,” “a display processing unit” in claim 17; “a light receiving unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “an optical displacement meter using an optical cutting method, which measures a profile of a measurement object, the method comprising” in lines 1-2 is vague and indefinite because it is unclear from the preamble if the claim language is directed to an apparatus (“an optical displacement meter”) or a method (“the method comprising”). Since the remaining limitations of the claim recite method steps (“irradiating the measurement object,” “receiving reflected light,” “outputting a light,” etc.), the claim is being interpreted as a method claim for the purposes of examination. Thus, claim 19 is rejected as being indefinite. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,767,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is a broader version of the claim of the patent, which further requires a distance calculation unit that calculates a distance between each peak candidate position in the light receiving amount distribution corresponding to each pixel column and the peak candidate position in the light receiving amount distribution corresponding to the pixel column adjacent to the pixel column in the first direction. 
Regarding claim 11, claim 5 of patent 976 recites an optical displacement meter using an optical cutting method, which measures a profile of a measurement object (claim 1, col. 17, lines 50-52), the meter comprising: 
a light projecting unit that irradiates the measurement object with slit light which spreads in a first direction or spot light scanned in the first direction (claim 1, col. 17, lines 53-55); 
a light receiving unit that includes a plurality of pixels arranged in the first direction and a second direction intersecting with the first direction, receives reflected light from each position of the measurement object in the first direction, and outputs a light receiving amount distribution (claim 1, col. 17, lines 56-61); 
a peak detection unit that detects one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction (claim 1, col. 17, lines 62-67); 
a profile generation unit that selects a peak position to be adopted to the profile from the peak candidate positions detected by the peak detection unit for each pixel column, and generates profile data indicating the profile based on the selected peak position (claim 1, col. 18, lines 1-8); and 
a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger (claim 5, col. 18, lines 46-52).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,767,976 in view of Yamaguchi et al. (US PGPub 2009/0046896, Yamaguchi hereinafter). 
Regarding claim 18, claim 5 of patent 976 recites an optical displacement meter using an optical cutting method, which measures a profile of a measurement object (claim 1, col. 17, lines 50-52), the meter comprising: 
a light projecting unit that irradiates the measurement object with slit light which spreads in a first direction or spot light scanned in the first direction (claim 1, col. 17, lines 53-55);
a light receiving unit that includes a plurality of pixels arranged in the first direction and a second direction intersecting with the first direction, receives reflected light from each position of the measurement object in the first direction, and outputs a light receiving amount distribution (claim 1, col. 17, lines 56-61); and 
a processor, the processor being configured to execute instructions to (claim 1, col. 17, lines 62-67, col. 18, lines 1-8, 5, col. 18, lines 46-52):
detect one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction (claim 1, col. 17, lines 62-67); 
select a peak position to be adopted to the profile from the peak candidate positions detected for each pixel column (claim 1, col. 18, lines 1-8); 
generate profile data indicating the profile based on the selected peak position (claim 1, col. 18, lines 1-8); and 
perform filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger (claim 5, col. 18, lines 46-52). Patent 976 does not recite the processor in communication with a memory, instructions being stored in the memory that cause the processor to execute instructions. 
Yamaguchi discloses a processor in communication with a memory, the processor being configured to execute instructions stored in the memory (Fig. 1, para. [0113], the data storage 1213 stores software programs and data required for processing in the controller 1211 and the computer 1212 for control of the microscope).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a memory, instructions being stored in the memory that cause the processor to execute instructions as taught by Yamaguchi being in communication with the processor in the meter as recited by patent 976 since including the processor in communication with a memory, instructions being stored in the memory that cause the processor to execute instructions is commonly used to improve measurement throughput by enabling automatic processing from programmed instructions. 





Allowable Subject Matter
Claims 11 and 18 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action or if a proper Terminal Disclaimer is filed. 
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 11, the prior art of record, either alone or in combination, fails to teach or render obvious a peak detection unit that detects one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; a profile generation unit that selects a peak position to be adopted to the profile from the peak candidate positions detected by the peak detection unit for each pixel column, and generates profile data indicating the profile based on the selected peak position; and a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 11 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious detect one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; select a peak position to be adopted to the profile from the peak candidate positions detected for each pixel column; generate profile data indicating the profile based on the selected peak position; and perform filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
Regarding claim 19, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious detecting one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction; selecting a peak position to be adopted to the profile from the peak candidate positions detected for each pixel column; generating profile data indicating the profile based on the selected peak position; and performing filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Usami (US PGPub 2012/0154807) discloses a light projecting unit that irradiates the measurement object with slit light which spreads in a first direction or spot light scanned in the first direction (Figs. 1-4, 8, 11-13, 16-18, 22-23, paras. [0059], [0066], light-projecting/light-receiving part 100a includes light-projecting part 1 to illuminate a workpiece W with light that spreads along an X-direction); a light receiving unit that includes a plurality of pixels arranged in the first direction and a second direction intersecting with the first direction, receives reflected light from each position of the measurement object in the first direction, and outputs a light receiving amount distribution (Figs. 1-4, 11-13, 16-18, 22-23, paras. [0059]-[0063], light-projecting/light-receiving part 100a includes a light-receiving part 2 with light-receiving element 21. The light-receiving element 21 includes two-dimensionally arranged pixels to receive the light reflected from workpiece W, and the light-receiving element 21 outputs a light-receiving amount distribution); a peak detection unit that detects one or a plurality of peak candidate positions of light receiving amounts in the second direction for each pixel column based on a plurality of the light receiving amount distributions respectively output from a plurality of the pixel columns arranged in the first direction (Figs. 1-7, 9-10, 14, 15, 19-21, paras. [0060]-[0062], [0065]-[0072], [0079]-[0080], [0097]-[0098], [0151]-[0152], the waveform data obtained from the light-receiving amount distribution is processed. The waveform processing part 7 detects peak positions from the waveform data to determine the profile); and a profile generation unit that selects a peak position to be adopted to the profile based on a relative positional relationship with a peak position of another pixel column adjacent to the pixel column from the peak candidate positions detected by the peak detection unit for each pixel column, and generates profile data indicating the profile based on the selected peak position (Figs. 1-7, 9-10, 14, 15, 19-21, paras. [0059], [0062], [0069]-[0071], [0075], [0079], [0097], [0107]-[0120], [0153]-[0161], [0164]-[0170], profile creating part 8 creates profile data representing the shape of the workpiece based on the peak position selected as being a true peak from waveform processing part 7. The waveform data for each pixel of the two-dimensional light-receiving element 21 includes row and pixel data information, and the profile creating part 8 determines the true peak position by determining the relative values of the intensity between first and second reflected light intensities for all pixels, and specifying the true peak positions in the waveform for pixels with maximal calculated ratios). Usami does not describe or render obvious a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger. 
Yamaguchi et al. (US PGPub 2009/0046896) discloses specifying a smoothing parameter for image processing to obtain the roughness of a measured line (Figs. 2-8, 14, 18, 22, and 23, paras. [0028]-[0038], [0118]-[0129], [0169]-[0179]), but Yamaguchi does not describe or suggest a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger.
Satoyoshi (US PGPub 2016/0261791) discloses a user selecting various smoothing processes and filtering processes for input data measuring optical displacement (Figs. 1-4, 12-13, 23, paras. [0132], [0228]-[0233]), but Satoyoshi does not describe or suggest a filter processing unit that performs filter processing on the profile data such that a smoothing effect at a portion of the profile at which a height change is smaller is larger than a smoothing effect at a portion at which the height change becomes larger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882